Filed 11/16/21 P. v. Dennis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C091574

           v.                                                                    (Super. Ct. No. 16FE015571)

 ANTHONY JAMES DENNIS,

                    Defendant and Appellant.



         Appointed counsel for defendant Anthony James Dennis asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) The case was fully briefed on July 21, 2021.
Finding no arguable error that would result in a disposition more favorable to defendant,
we will affirm the judgment.
                                                             I
         In 2016, defendant, having previously been convicted of a felony, unlawfully
possessed a firearm. The People filed an information charging defendant with being
a felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1))1 and possession



1   Undesignated statutory references are to the Penal Code.

                                                             1
of ammunition (§ 30305, subd. (a)(1)). 2 Defendant pleaded no contest to being a felon
in possession of a firearm (§ 29800, subd. (a)(1)), and the trial court dismissed the
remaining charge. Pursuant to the negotiated plea, the trial court suspended imposition
of sentence and placed defendant on probation for five years.
       Subsequently, in case No. 19FE019440, defendant was charged with felony
driving under the influence (Veh. Code, § 23152, subds. (a) & (b)), operating a vehicle
without a required interlock device (Veh. Code, § 23247, subd. (e)), and driving on a
suspended license (Veh. Code, § 14601.2, subd. (a)). A jury acquitted defendant of the
felony counts. Defendant pleaded no contest to the misdemeanor counts of operating a
vehicle without a required interlock device and driving on a suspended license, and
admitted he had three prior convictions for driving without a license. The People filed a
petition alleging defendant had violated his probation by committing the two
misdemeanor Vehicle Code violations.
       The trial court found the violation of probation allegations true. 3 The trial court
permanently revoked probation and sentenced defendant to the upper term of three
years in state prison, to be served consecutively with the terms imposed in case




2 These facts are taken from the factual basis of the plea entered in case No.
16FE015571. Defendant recites facts from the trial of his felony counts in case No.
19FE019440. Before trial on the felony counts, the parties stipulated to a factual basis on
the misdemeanor counts of case No. 19FE019440 with no reference to any underlying
documents or factual assertions. Defendant did not appeal the judgment in that case.
Moreover, the jury acquitted defendant of the felony charges, and defendant pleaded to
the misdemeanor counts which served as the basis for the probation violation finding;
therefore, the facts of his felony offense are not relevant to this appeal and are not
recounted here.
3The court also found true probation violation allegations in case No. 17MI022766.
Defendant did not appeal the judgments in either that case or case No. 19FE019440.

                                              2
Nos. 19FE019440 and 17MI022766. The trial court awarded defendant 446 days of
presentence credit.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
RENNER, J.




                                              3